Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-7, 9-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 1 recites “the first transitioning region comprises a blend of at least the first yarn and the second yarn”. The claimed limitation is indefinite as it is unclear how the first and second yarns are structurally combined to provide a blend. It does not appear that two distinct yarns can be combined to provide a “blend” of the yarns, as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 5-6, 9-11, 13-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vazales (WO 2011/143489 A2).
Regarding Claim 1, Vazales discloses a compression article, comprising: at least two uniform compression regions, including a first uniform compression region (104) having a first compression pressure (para.28-29) and a second uniform compression 


    PNG
    media_image1.png
    801
    596
    media_image1.png
    Greyscale




Regarding Claim 2, Vazales discloses a compression article according to claim 1, wherein the first compression pressure (of 104) and the second compression pressure (of 102) each comprise from about 5 mmHg to about 40 mmHg (para.28).

Regarding Claim 3, Vazales discloses a compression article according to claim 1, wherein the first compression pressure (of 104) is greater than the second compression pressure (of 102)(para.28; 104 being 60mmHg is greater than 102 being 5mmHg).

Regarding Claim 5, Vazales discloses a compression article according to claim 1, wherein the first uniform compression region (104) and the second uniform compression region (of 102) comprise different elastomeric yarns (para.47, the yarns are different in that the provide different compressions).

Regarding Claim 6, Vazales discloses a compression article according to claim 5, wherein the elastomeric yarns comprise spandex (para.47).

Regarding Claim 9, Vazales discloses a compression article according to claim 1, wherein the first end (end of 105 near 104) of the first transitioning compression region comprises a greater amount of the first yarn (spandex yarn of 104 having a higher compression; para.28, 20mmHg) than the second yarn (105 near 104 will contain more of the high compression yarn than the low compression yarn of 102), and the second end (end of 105 near 102) of the first transitioning compression region comprises a greater amount of the second yarn (spandex yarn of 102 having a lower compression; para.28, 15mmHg) than the first yarn (105 near 102 will contain more of the low compression yarn than the high compression yarn of 104).



Regarding Claim 11, Vazales discloses a compression article according to claim 1, wherein the first uniform compression region (104) and the second uniform compression region (102) comprise from about 50% to about 99% of the unstretched length (length is from 106 to end of 102) of the compression article (as seen in Fig.1, 102 & 104 fall within the range of about 50% to about 99%).

Regarding Claim 13, Vazales discloses a compression article according to claim 1, wherein at least one of the first uniform compression region (104) and the second uniform compression region has an unstretched length (from 105 to 106) that is greater than an unstretched length of the first transitioning compression region (105)(as seen in Fig.1).

Regarding Claim 14, Vazales discloses a compression article according to claim 1, wherein at least one of the first uniform compression region and the second uniform compression region (of 102) has an unstretched length that is less than an unstretched length of the first transitioning compression region (105)(See annotated Figure above).



Regarding Claim 16, Vazales discloses a compression article according to claim 1, wherein the first uniform compression region (104), the second uniform compression region (102), and the first transitioning compression region (105) extend across a weft width (i.e. side to side) direction of the compression article, and wherein the compression article exerts radial compression (i.e. circumferentially around the leg) across the weft width direction (as seen in Fig.1).

Regarding Claim 19, Vazales discloses a compression article according to claim 1, wherein the compression article is seamless (para.47; the compression stocking being made entirely of knitted material would be seamless).

4.	Claim(s) 1, in the alternative, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vazales (WO 2011/143489 A2).
Regarding Claim 1, Vazales discloses a compression article, comprising: at least two uniform compression regions, including a first uniform compression region (104) having a first compression pressure (para.28-29) and a second uniform compression region (portion of 102 next to 105 as seen in the annotated Figure above) having a second compression pressure (para.28-30); and at least one transitioning compression 

Regarding Claim 18, Vazales discloses a compression article according to claim 1, wherein the compression article comprises at least three uniform compression regions (portion of 102 next to 105, portion of 102 below the dotted line, 104) and at least two transitioning compression regions (106 & 105; para.28 & 30-31)(as seen in the annotated Figure above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vazales (WO 2011/143489 A2) in view of Reid (US 2015/0157524).
Regarding Claim 7, Vazales discloses the invention substantially as claimed above. Vazales does not disclose the elastomeric yarns comprise from about 20 denier to about 150 denier. However, Reid teaches a knit compression garment (14) that is 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastomeric yarns of Vazales to have be about 20 denier to about 150 denier, as taught by Reid, in order to provide an article created from the optimum yarn fineness to deliver the desired compression to a user with limited bulk.

6.	Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vazales (WO 2011/143489 A2).
Regarding Claim 4, Vazales discloses the invention substantially as claimed above. Vazales does not disclose wherein the compression pressure gradient comprises a change in pressure from about 1% per inch to about 20% per inch. However, Vazales teaches varying the compression of the article as desired to apply the optimum level of compression for medical treatment of a user (para.24 & 28-30)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have varied the compression pressure gradient of Vazales to have a change in pressure from about 1% per inch to about 20% per inch, in order to provide the optimum varied compression over an area to treat a user’s medical need. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.

.

 Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. 
7.	Applicant’s Remarks: Applicant asserts, with regard to Claim 1, that no support is given in the Office Action for the proposition that if transition region 105 has a graduated compression from the compression of 102 to the compression of 105, the transition region 105 "therefore, is a blend of the first and second yarns". Stating there is no disclosure of any kind in paragraph 47 of Vazales that two yarns can be blended to provide an intermediate compression value. Because there is no statement to this effect in Vazales, it can only be assumed that the Examiner is taking Official Notice that a region in a compression garment with a value in between the compression values of two 
Examiner’s Response: Examiner respectfully disagrees and notes that Vazales discloses the spandex yarn of the first compression region 104 having a compression of 20mmHg, the spandex yarn of the second compression region 102 having a compression of 15mmHg, and the first transitioning region 105 being formed from spandex yarns to provide a gradient compression from 15-20mmHg. When taken at face value, Vazales teaches that 105 also being made of spandex yarn, would contain the same type of spandex yarn of 102 being 15mmHg and the same type of yarn of 104 being 20mmHg, since 105 is providing a gradient compression starting at the end near 102 of 15mmHg and transitioning to the end near 104 of 20mmHg. The presence of the two yarns within one area is a “blend”, inasmuch as has been claimed by Applicant and insofar as is definite. Applicant’s argument that there is no disclosure of any kind in paragraph 47 of Vazales that two yarns can be blended to provide an intermediate compression value, is misleading and not persuasive as Applicant does not claim an intermediate compression value. Additionally, no Official Notice was taken in the rejection. Vazales teaches the structure of the claims as presented, which do not include the limitation of “a region in a compression garment with a value in between the compression values of two adjacent regions”. For all of these reason, Applicant’s arguments are not found persuasive.

8.	Applicant’s Remarks: Applicant asserts, with regard to Claim 9, Vazales makes no disclosure of the relative amounts of different yarns in transition zone 105. This 
Examiner’s Response: Examiner respectfully disagrees and notes, once again, no Official Noties was taken in the rejection as Vazales teaches the structure of the claims as presented. Vazales clearly discloses the first end of 105 near 104 of the first transitioning compression region comprises a greater amount of the first spandex yarn of 104 than the second yarn, and the second end of 105 near 102 of the first transitioning compression region comprises a greater amount of the second spandex yarn of 102 than the first yarn. Said another way, the first end of 105 has the same spandex yarn of 104 with 20mmHg and none of the yarn of 102 which is a yarn with 15mmHg, and the second end of 105 has the same spandex yarn of 102 with 15mmHg and none of the yarn of 104 which is a yarn with 20mmHg. For all of these reason, Applicant’s arguments are not found persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732